Citation Nr: 9917297	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 70 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a right ankle injury, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection on a secondary basis 
for a back disorder.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of November 1997 by the Montgomery, Alabama, 
RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's PTSD results in total occupational and 
social impairment.  

3.  The veteran's right ankle disorder is productive of no 
more than moderate limitation of motion.
 
4.  There is no competent medical evidence of record, which 
establishes a nexus between the veteran's right ankle 
disorder and his current back disability.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.130 and Diagnostic Code 9411 
(1998).

2.  The criteria for an increased disability rating for 
residuals of a right ankle disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5271 (1998).

3.  The veteran's claim for entitlement to service connection 
for a back disorder on a secondary basis is not well 
grounded.  38 U.S.C.A. §  5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for PTSD

Initially, the Board finds that this claim is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that the claim 
is plausible, that is meritorious on its own or capable of 
substantiation.  This finding is based upon the veteran's 
assertion that the PTSD has increased in severity.  Proscelle 
v. Derwinski, 2 Vet. App 629 (1992). Once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim. The Board is satisfied that 
all relevant evidence is of record.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran received intermittent treatment at a VA 
outpatient clinic for various disorders during 1996. The 
veteran was hospitalized for psychiatric problems at a VA 
facility from February 1997 to March 1997.  At that time, he 
complained of nightmares, flashbacks, isolation, intrusive 
thoughts, guilt anger, and the inability to be around people.  
The discharge diagnoses include PTSD.  The global assessment 
of functioning score (GAF) was 38. 

A June 1997 memorandum from a VA Vocational Rehabilitation 
Specialist indicates that the veteran reported for counseling 
based on his application for vocational rehabilitation 
services.  The memorandum reflects that the veteran had not 
worked in the previous 12 months.  The readjustment 
counseling therapist indicated that it was his impression 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  The veteran's psychoneurotic symptoms were 
described as causing considerable industrial impairment.  It 
was determined that a program goal was not feasible at this 
time.

A VA psychiatric examination was conducted in August 1997.  
At that time, the veteran reported problems sleeping.  The 
occupational history revealed that he had worked as a long 
distance truck driver.  He reported that he lost that job in 
1996.  It was reported that he had been married three times 
and had three children.  He complained of nightmares, 
anxiety, and hypersensitivity to crowds and noise.  The 
veteran reported from flashbacks, which were described as 
being so vivid that the veteran could not always distinguish 
them from reality.  

The report indicates that the veteran's nervousness, 
irritability, inability to concentrate, inability to form 
close relationships with people, continued mental fatigue 
from lack of sleep, intrusive memories, had made his social 
life difficult.  The veteran was described as having been 
involved in many fights because he could not control his 
anger, and that he had two failed marriages due to his 
absences as a father and husband.  He stated that he either 
worked all the time or he packed and went into the woods in 
order to avoid for him the unbearable stress and tension 
within the family.  His current (third) wife was described as 
being instrumental as to getting the veteran into treatment.  

The examination showed he was oriented times three.  He was 
significantly anxious and tense.  He was relieved he did not 
have to describe his experiences in Vietnam. When he 
described his flashbacks he became visibly aroused and 
shaken.  The report indicates that the veteran's 
concentration and attention were decreased.  His sleep was 
described as severely impaired.  He tended to relive his 
traumatic events of combat.  His social avoidance was 
significant.  He had no friends, rarely had anyone at home 
visiting, and had problems feeling close to his loved ones.  
His social judgment was within normal limits.  It was 
reported that recent threats show that his social judgment 
could be seriously impaired.  He was diagnosed with PTSD, 
chronic, severely occupationally and moderately socially 
impairing.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 45.  

The examiner commented that that it seemed quite clear that 
he was forced to stop work, which he liked to do, due to his 
chronic psychiatric disability recently aggravated by chronic 
pain.

The veteran was hospitalized at a VA facility in August 1997 
and from November to December 1997for psychiatric complaints. 

Records from the Social Security Administration have been 
associated with the claims folder.  The documents, which were 
received in February 1998, reflect that the veteran's PTSD 
has been evaluated as severe under the Social Security Act 
and Regulations, and contributes (along with other 
disabilities) to his inability to work.  

In March 1998 the veteran underwent a psychiatric examination 
at a VA outpatient clinic.  At that tome the VA psychiatrist 
stated that the veteran's PTSD subsequent to his war zone 
services had rendered him disabled and unable to have a job 
or maintain a job.  He was unable to endure close or crowed 
places.  He was to avoid such situations to avoid 
impulsiveness and acting out.

The veteran was hospitalized again for his PTSD from April 
1998 to May 1998.  A GAF score of 45 was assigned at 
admission, and 50 on discharge.  The veteran was hospitalized 
for his PTSD in October 1998.  He was hospitalized again for 
his PTSD from November 1998 to December 1998.  

A VA psychiatric examination was conducted in March 1999.  At 
that time the veteran reported that he slept three to four 
hours per night, that he has frequent nightmares, and few 
friends.  When he became upset and angry he went onto the 
woods.  He had been unemployed since 1996.  He stated that he 
could not work because he was unable to get along with 
people.  He became upset and irritable easily.  He was very 
defiant towards authority and became paranoid while working.

The evaluation showed that he was suspicious and irritable 
and moderately depressed.  The veteran admitted to auditory 
hallucinations.  He was oriented to time, place and person.  
His stress tolerance was very low.  The diagnosis was PTSD 
with paranoid features, depression, and psychotic symptoms.  
A GAF score of 60 was assigned.  He was described as having 
few friends, and at times gets paranoid.  He cannot get along 
with authority figures.

The veteran's PTSD is currently evaluated as 70 percent 
disabling under 38 C.F.R. part 4, Diagnostic Code 9411.  
Diagnostic Code 9411 provides a 70 percent rating where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relationships, 
judgment, thinking, or mood due to such symptoms as: suicidal 
ideation; obsession rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene; 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or name.

To summarize, the evidence reflects that the PTSD has 
required several periods of hospitalizations during the prior 
several years.  Additionally, a VA Vocational Rehabilitation 
Specialist indicated that the program goal for the veteran 
was not feasible.  Following the August 1997 VA examination 
the examiner indicated that the PTSD resulted in severe 
occupational and moderate social impairment.  Furthermore, in 
March 1998 a VA staff psychiatrist indicated that due to the 
PTSD the veteran was unable to obtain or maintain a job.  He 
was unable to endure close or crowed places.  The 
psychiatrist further recommended that the veteran avoid such 
situations.  

The most recent VA examination showed that the veteran was 
experiencing suspiciousness, irritability and depression.  
Additionally, the examiner indicated that the veteran was now 
experiencing associated paranoid features, and psychotic 
symptoms, to include audio hallucinations.   

Based on this evidence, it is the Board's judgment that the 
degree of impairment resulting from the PTSD more nearly 
approximates the criteria for the next higher evaluation, 
which contemplates total occupational and social impairment.  
According, a 100 percent rating is warranted.  38 C.F.R. 
§ 4.7 (1998).

II.  Increased Evaluation for a Right Ankle Disorder

The residuals of a right ankle injury are currently evaluated 
as 10 percent disabled for the under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The minimum compensable disability 
rating is 10 percent under Diagnostic Code 5271, and it 
requires moderate limitation of motion of the ankle.  A 20 
percent evaluation is warranted under Diagnostic Code 5271 
for marked limitation of motion of the ankle. 

Normal range of motion for the left ankle is from zero to 20 
degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion. See 38 C.F.R. § 4.71, Plate II.

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The service medical records reflect that the veteran was 
hospitalized in July 1972 for an avulsion to the right ankle, 
which resulted in full thickness loss of skin over the right 
malleolar.  He underwent a split thickness skin graft.

Following a VA examination in February 1974, the RO granted 
service connection for residuals of a right ankle injury and 
assigned a noncompensable rating.  In February 1994 the RO 
increased the noncompensable rating to 10 percent, which has 
remained in effect. 

The medical evidence of record includes a February 1995 VA 
examination report.  This report indicates that the veteran 
injured his ankle while in service when a vehicle slipped off 
a jack and fell on him.  He was taken to the emergency room 
with a swollen ankle, and sutures were placed.  Several days 
later he was admitted to the hospital due to cellulitis and 
stayed in the hospital for three months.  

He reported that the right ankle swelled up if he walked or 
stood up.  He stated that the right ankle ached all the time.  
Upon physical examination, there was a 4 cm x 4 cm irregular 
scar on the lateral aspect of the right ankle.  There was 
slight tenderness.  The scar was not adherent.  There was 
tenderness in front of the lateral malleolus of the right 
ankle.  No swelling was noted.  The range of motion of the 
ankle was 30 degrees of plantar flexion, 5 degrees of 
dorsiflexion, with tenderness on inversion.  The X-ray 
examination of the right ankle demonstrated no fracture, 
subluxation, or bony structural abnormality.  

The veteran received intermittent treatment at VA facilities 
in 1997 and 1998 for various disorders.  A VA examination was 
conducted in August 1997.  At that time the veteran stated 
that while on active duty he fell in a hole and injured his 
right ankle.  He had to have a skin graft due to cellulitis.  
The examination showed that the veteran walks well with a 
slight limp.  He had a cane with him.  There was slight 
swelling on the right ankle.  There was a well-healed flat 
irregular scar 4 cm x 5 cm over the right lateral malleolus.  
There was no subluxation, lateral instability, nonunion with 
loose motion, or malunion.  

The range of motion in his ankles was 40 degrees of plantar 
flexion on his right, and 44 degrees on his left.  He had 8 
degrees of dorsiflexion on his right and 9 degrees on his 
left.  X-rays of the right ankle were normal.  The diagnosis 
was post-traumatic degenerative joint disease of the right 
ankle with slight limitation of motion and functional loss 
due to pain. 

Received in February 1998 were records from the Social 
Security Administration Decision, dated in December 1997, 
which indicated that the veteran was disabled due to several 
disabilities.  No reference was made to the right ankle.

To summarize, lay statements describing the symptoms of a 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

In this regard, the recent VA examination showed the presence 
of slight swelling of the right ankle.  The veteran also 
walked with a slight limp.  However, the was only slight 
impairment in the range of motion of the right ankle with no 
evidence of instability of subluxation.  Additionally, the 
examiner indicated that there was only slight functional loss 
due to pain.  Although the diagnosis was post-traumatic 
degenerative joint disease, this was not confirmed by x-rays. 

The current 10 percent rating contemplates moderate 
limitation of motion of the right ankle.  The VA examiner 
indicated that there was only slight limitation of motion.  
Accordingly, the Board finds that the current rating 
adequately includes all functional impairment caused by pain 
as set forth in the Deluca case.

Diagnostic Code 5284 is applicable for other foot injuries.  
A 10 percent disability rating requires moderate disability, 
and a 20 percent disability rating requires moderately severe 
disability.  Even considering the veteran's right ankle 
disability under Diagnostic Code 5284 for foot injury, the 
veteran would still fail to meet the criteria for moderately 
severe disability for the same reasons and bases discussed 
above. 

Accordingly, it is the Board's judgment that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the right ankle disability.  In 
rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski.  1 Vet.App. 589 (1991).  
However, the pertinent sections do not provide a basis for a 
higher rating.

III.  Service Connection on a Secondary Basis for a Back 
Disorder

The veteran contends that his service connected right ankle 
disorder has resulted in a back disability.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  See also 
Allen v. Brown, 7 Vet.App. 439, at 446 and 448 (noting that 
entitlement to service connection for aggravation of a 
nonservice-connected condition by a service-connected 
condition rests upon the meaning of disability, defined for 
this purpose as "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition.").

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim for service 
connection for a back disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim is a plausible claim, 
meaning a claim, which is meritorious.  See Murphy, 1 Vet. 
App. at 81.  

The appellant must submit evidence in support of his claim 
which would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In that regard, a lay person is not competent to 
make a medical diagnosis, or to relate a given medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet.App. 
19 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498 
(1995). 

Service connection is currently in effect for PTSD, rated 100 
percent disabling and residuals of an injury to the right 
knee rated as 10 percent disabling. 

The service medical records show that the veteran was treated 
in July 1973 for low back strain.  X-rays were within normal 
limits.  

The veteran was treated at a VA outpatient clinic for neck 
pain in 1996. For neck pain which had been present for the 
prior 2 to 3 months.  He was seen in October 1996 for neck 
and low back pain.  A CT scan of the cervical spine showed 
narrowing at the C3-C6.  The veteran was hospitalized at a VA 
facility in February 1997.  The discharge diagnosis included 
osteoarthritis of the cervical spine and degenerative disc 
disease of the lumbar spine.

A VA examination was conducted in August 1997.  At that time 
the veteran stated that his current back problems were 
related to his ankle disorder.  The examination showed that 
the veteran walked with a slight limp.  There was slight 
swelling on the right ankle.  There was a well-healed flat 
irregular scar 4 cm x 5 cm over the right lateral malleolus.  
There was no subluxation, lateral instability, nonunion with 
loose motion, or malunion.  The veteran's range of motion in 
his ankles was 40 degrees of plantar flexion on his right, 
and 44 degrees on his left.  He had 8 degrees of dorsiflexion 
on his right, and 9 degrees on his left.

An examination of the spine showed no fixed deformity of the 
spine.  The musculature of the back was described as good.  
The range of motion was described as 68 degrees of forward 
flexion, 24 degrees of backward extension, 34 degrees of left 
lateral flexion, and 36 degrees of right lateral flexion.  
There was objective evidence of slight pain on motion.  The 
diagnosed with degenerative joint disease of the lumbosacral 
spine.  The report states that "The etiology is not 
determined.  I seriously doubt if the ankle injury was 
etiological."

November 1997 VA x-rays of the cervical spine showed.  The 
impression listed on the report is of severe degenerative 
disc C3-4, C4-5, and C5-6 and anterior periarticular spurs 
inferior endplates C3, C4, and C6.  There was a suspicion of 
small disc herniation C3-4, narrowing right neural foramina 
C2-3, C3-4 from hypertrophic osteoarthritis facet joints and 
prominence uncinate processes.  

December 1997 records have also been received from the Social 
Security Administration, which demonstrate that the veteran 
had degenerative changes of the cervical and lumbar spine.  

To summarize, while the veteran is competent to describe 
symptoms associated with his back disabilities, a diagnosis 
and an analysis of the etiology regarding such complaints 
requires competent medical evidence and cannot be evidenced 
by the veteran's lay testimony. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this regard the evidence demonstrates that the veteran 
currently joint and disc disease of the cervical and lumbar 
spine. However, the veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which establishes a relationship between the 
veteran's service connected right ankle disability and the 
current back disorder.  Furthermore, the only medical opinion 
of record regarding a possible nexus indicates that the 
examiner seriously doubted if the low back disorder was 
etiologically related to the right ankle.

Without competent medical evidence establishing such a nexus, 
or link, his claim for service connection for a back disorder 
is not well grounded and must be denied.  See Caluza, supra.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the appellant's failure to meet the initial 
burden of the adjudication process, the Board concludes that 
he has not been prejudiced by the decision herein.  Likewise, 
the Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) and that the claimant had been advised of the 
evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet.App. 69, 77-78 (1995).


ORDER

Entitlement to an increased disability rating of 100 percent 
is granted for PTSD, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to an increased evaluation for the residuals of a 
right ankle injury, currently rated as 10 percent disabling, 
is denied.

Entitlement to service connection on a secondary basis for a 
back disorder is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

